Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 11, 2011 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in Progenics Pharmaceuticals, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New York, New York August 8, 2011
